Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Election/Amendment
Election was made without traverse in the reply filed on 10/26/2022. In their response, applicant elected Group I (Embodiment 1). Groups II-VII are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for a nonelected design. Applicant’s cancelation of reproductions 2-7 and their corresponding descriptions is acknowledged.

Claim Rejection
The following is a quotation of 35 U.S.C. § 171:
 
“Whoever invents any new, original, and ornamental design for an article of manufacture may obtain a patent therefor, subject to the conditions and requirements of this title.  The provisions of this title relating to patents for inventions shall apply to patents for designs, except as otherwise provided.”
 
In view of the above standard, the claim is refused under 35 U.S.C. § 171 because the design is not shown applied to an article of manufacture.  
 
Surface ornamentation, in and of itself, is not an article of manufacture.  The disclosure does not show the design applied to an article of manufacture in any meaningful way. Unlike an applique or a decalcomania, a “surface pattern” per se is not an article but rather is merely a treatment of an article of manufacture.  35 U.S.C. § 171 requires that the surface pattern be embodied in an actual article while 37 CFR § 1.153(a) requires that the title must identify and be directed to that particular article.  Neither of these circumstances have been met.
 
A disembodied design or mere picture is not the subject of patent, and it follows that the specification must not so indicate. 
...
The invention is not the article and is not the design Per Se, but is the design Applied.  When the applicant has shown the design applied to one article, he has fulfilled the requirement of reducing the invention to practice, and he may state other articles to which the design is to be applied, if, and only if, the mode and effect of such application have been rendered obvious by the example given.[1]
...
It should be "clear without further explanation or illustration just how the article will look with the design applied to it." Id.
...
"... the design must be shown not to be the mere invention of a picture, irrespective of its manner of use, but that the applicant should be required to show by an appropriate drawing the manner of its application.[2]
...
As is so clearly set out in some of the decisions quoted, it is the application of the design to an article of manufacture that Congress wishes to promote, and an applicant has not reduced his invention to practice and has been of little help to the art if he does not teach the manner of applying his design." Id. 
...
The fact that the disclosed designs may be surface ornamentation capable of being applied to a variety of articles does not eliminate the requirement of showing an applied design. In re Schnell, id. Showing the design applied to an article is a threshold requirement for design protection under 35 U.S.C. Section 171.[3]
 
In order to overcome this rejection, applicant should amend the title, “Surface ornamentation for a panel in particular an engineered wood panel” to designate the article embodying the claimed design. The following title is suggested:
 
- - Engineered Wood Panel with Surface Ornamentation - - 
 


Claim Rejection
The claim is rejected under 35 U.S.C. 171 as being directed to nonstatutory subject matter in that the design lacks originality. The design is merely simulating the appearance of wood grain which applicant himself did not invent. See In re Smith, 25 USPQ 359, 1935 C.D. 565 (CCPA 1935); In re Smith, 25 USPQ 360, 1935 C.D. 573 (CCPA 1935); and Bennage v. Phillippi, 1876 C.D. 135, 9 O.G. 1159.

Applicant’s design has in no way departed from the natural appearance of wood grain as shown in the multiple wood panels shown in NPL reference Barnwood Industries – Barnwood Bundles, which shows the natural surface appearance of wood boards. This reference is not relied on in this rejection but is supplied merely as representative of the usual or typical appearance of wood grain in order that the claim may be compared to that which it is simulating. 

Conclusion
The claim stands rejected under 35 U.S.C. 171.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Kearney whose telephone number is (571)272-8312.  The examiner can normally be reached on Monday - Friday.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on (571)272-2998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Richard Kearney/   
Primary Patent Examiner, Art Unit 2911
Date: 11/10/2022